Citation Nr: 0937512	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-32 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and E.H., Jr.




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to March 
1949 and from March 1949 to August 1975.  He died in March 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
cause of the Veteran's death.

In December 2008, the appellant testified at a Board hearing 
before the undersigned via video conference from the RO.  The 
case was subsequently remanded by the Board in January 2009 
for additional development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
had not been established for any disability.

2.  The certificate of death reflects that the Veteran died 
at the age of 67 in March 1995.  The immediate cause of death 
was cardiopulmonary arrest.

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the appellant's claim, a 
letter dated October 2004 fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was notified of the evidence that was 
needed to substantiate her claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the appellant was expected to provide, and that 
VA would assist her in obtaining evidence, but that it was 
ultimately her responsibility to provide VA with any evidence 
pertaining to her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The appellant was 
notified of her responsibility to submit evidence which 
showed that the Veteran's death was due to a disease or 
injury which had its onset in service, and of what evidence 
was necessary to establish service connection for the cause 
of the Veteran's death.

The Board notes that disability ratings are not applicable to 
dependency and indemnity compensation (DIC) claims.  In the 
present appeal, VA did not provide notice of the criteria 
necessary for establishing an effective date.  However, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim, any questions as to the appropriate 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has further held that in the context of a claim for 
DIC benefits, a VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 
(2007).  While the appellant did not receive specific notice 
in this regard, the Board notes that the Veteran was not 
service-connected for any disability at the time of his 
death.  Furthermore, the October 2004 notice letter informed 
the appellant that evidence is needed to show that the 
Veteran's service-connected disability caused or contributed 
to cause his death.  Finally, the appellant presented 
specific argument on her theory regarding the relationship 
between the Veteran's hypertension and the cause of his 
death.  Thus, in this case, a reasonable person could be 
expected to understand what was required to support the 
claim, and accordingly the appellant is found to have had a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Therefore, any error in the content 
of notice was not prejudicial.  See Overton v. Nicholson, 20 
Vet. App. 427, 439 (2006).

In this case, the Veteran's service treatment records and all 
private treatment records identified by the appellant have 
been obtained and associated with the claims file, to the 
extent possible.  In accordance with the Board's January 2009 
remand of this case, the RO requested identifying information 
and an authorization for the release of private treatment 
records from 1975 and 1976, previously identified by the 
appellant.  However, the appellant did not respond to the 
RO's request for information.  The Board may proceed.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that 
the duty to assist is not always a one way street; if an 
appellant wishes help, they cannot passively wait for it in 
those circumstances where they may or should have information 
that is essential in obtaining the putative evidence).

A VA medical opinion was requested and has been associated 
with the claims file.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA opinion obtained in this 
case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains 
a description of the history of the disabilities at issue; 
documents and considers the relevant medical facts and 
principles; and addresses the medical questions raised in 
this case with supporting rationale for the opinions 
provided.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.



B.  Law and Analysis

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312. 

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the Veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including hypertension, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Veteran died at the age of 67 in March 1995.  The 
immediate cause of death was cardiopulmonary arrest, which 
had an onset of minutes prior to death.  No underlying or 
contributory causes of death were noted.

The appellant contends that the Veteran had hypertension, 
attributable to service, which contributed to his death.  
During the hearing in this matter, she testified that she was 
married to the Veteran for the last 14 years of his service, 
and that he was treated in service for hypertension with 
medication, and sought treatment following discharge.

The appellant can attest to factual matters of which she had 
first-hand knowledge,.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the appellant as a layperson 
has not been shown to be capable of making medical 
conclusions, thus, any statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the layperson is competent 
to report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
'veins that are unnaturally distended or abnormally swollen 
and tortuous.' Such symptomatology, the Court concluded, was 
observable and identifiable by lay people. Because varicose 
veins 'may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation.' Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.
 
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue. 

Thus, although the layperson is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the layperson is not 
competent to provide evidence as to more complex medical 
questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ('a legal concept 
determining whether testimony may be heard and considered') 
and credibility ('a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted')).  See Barr.
 
The issue in this matter does not involve a simple diagnosis.  
See Jandreau; see also Woehlaert.  The appellant is not 
competent to provide more than simple medical observations.  
The Veteran's cause of death may not be diagnosed via lay 
observation alone and the appellant is not competent to 
provide a complex medical opinion regarding cause of death or 
the relationship between the Veteran's service-connected 
disabilities and the diseases that caused death.  See Barr.  
Thus, the appellant's lay assertions are not competent or 
sufficient in this regard.

Service treatment records do not reflect a specific diagnosis 
for hypertension.  However, a March 1959 examination revealed 
a blood pressure reading of 150/90.  In December 1968, blood 
pressure was measured at 140/88.  An additional examination 
in August 1969 noted a reading of 124/78.  During a March 
1972 examination, blood pressure was measured at 130/76.  In 
July 1974, the reading was 124/80; on an associated report of 
medical history, the Veteran denied a history of or current 
high or low blood pressure.  During the Veteran's August 1975 
separation examination, blood pressure was 124/68; again, on 
the associated report of medical history, the Veteran denied 
a history of or current high or low blood pressure.  In 
addition, during the separation examination, a left axis 
deviation was shown by electrocardiograph.  It was noted that 
he should undergo a follow-up electrocardiogram, but there is 
no documentation of such a follow-up test.

Private treatment records dated 1978 through 1993 similarly 
contain no specific diagnosis for hypertension.  As noted 
above, records for the period of one year immediately 
following separation from service have not been associated 
with the claims file.

A VA opinion was obtained in May 2009.  The examiner reviewed 
the claims file and noted the Veteran's elevated blood 
pressure in service.  However, the examiner stated that 
hypertension is not a primary risk factor for cardiac arrest.  
The examiner stated that the Veteran's records revealed his 
weight to be about 200 pounds.  Though his height was not 
listed, it was likely that he was not obese.  He had a 
significant family history of parents dying of heart disease 
at ages 58 and 64.  The examiner stated that the Veteran was 
likely impacted by genetics, which is not a preventable 
cardiac risk factor.  The examiner also noted that the left 
axis deviation found during the Veteran's separation 
examination was also not a risk factor.  Left ventricular 
hypertrophy, on the other hand, would be an indication.  The 
examiner noted that there was little in the records to reveal 
the extent of the Veteran's health over the last 30 years, 
but concluded that, based on the information available, it 
was unlikely that the Veteran's service had any direct effect 
on his cardiac arrest.

In sum, the evidence does not establish that the Veteran's 
death from cardiopulmonary arrest was attributable from 
service.  Although the appellant contends that his death was 
related hypertension in service, there was no indication that 
the Veteran was diagnosed or treated for such a condition.  
Moreover, even if the Veteran had hypertension related to 
service, the VA examiner concluded that hypertension was not 
a risk factor for cardiac arrest, and that the Veteran was 
likely impacted by his genetics.  The left axis deviation was 
similarly not a risk factor for cardiac arrest.  There is no 
competent evidence in the record to otherwise support the 
appellant's claim.

The Board sympathizes with the appellant and acknowledges her 
sincere belief that the Veteran's death is related to his 
active military service.  However, the preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008).




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


